DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-25 are pending:
		Claims 1-25 are rejected. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-3, 6, 8-9, 12-16 & 22-24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Steadman (USPN 5,204,000).
	Regarding claim 1, Steadman teaches method for treating a wastewater stream at an intermediate location in a sewer system (see C1/L8-11) (the system of Steadman is considered a sewer system), the wastewater stream including at least a floating waste component and an aqueous component (“separating water and hydrocarbon fuels”) (see C1/L8-11), the method comprising: 

	separating the floating waste component from the aqueous component in the at least one separator (“separating water and hydrocarbon fuels from contaminated water”) (see C6/L17-20); 
	directing the separated aqueous (“outlet means…for discharging water free of hydrocarbons) (see C6/L30-35) component to the intermediate location (any location (such as any pipe 23, 26 or basin 16, 22 or any location connected to pipe 23 or sloping surface 12) that is fluidly connected to the separator is considered the “intermediate location”, see Fig. 1).  

	Regarding claim 2, Steadman teaches the method of claim 1 further comprising the step of removing the separated floating waste component from the at least one separator (“floating hydrocarbon can be removed by a variety methods”, see C5/L45-51) upon the separated floating waste component reaching a predetermined level in the at least one separator (“upon…reaching a predetermined level…” will inherently occur in the separator of Steadman since the separated component is floatable, see C3/L45-50). 

	Regarding claim 3, Steadman teaches the method of claim 1, wherein the step of directing the wastewater stream to the separator further comprises: 
	drawing in the wastewater stream and transferring the drawn in wastewater stream to the at least one separator using at least one intake (Fig. 1 at least one intake 24 (Fig. 1, inlet piping 24; see C3/L1-5), the at least one intake being fluidly connected to the at least one separator (intake 24 “fluidly connected to” separator 10 shown in Fig. 1) and the intermediate location (intake 

	Regarding claim 6, Steadman teaches the method of claim 1, wherein the step of separation further comprises: flowing the wastewater stream through at least one sealed vessel (see Fig. 2) along a flow path which permits the floating waste component to separate from the aqueous component within the at least one sealed vessel under gravity (“gravity differential principle”) (see C3/L45-50).

	Regarding claim 8, Steadman teaches the method of claim 1, wherein the intermediate location is a force main (the pipe 23 of Steadman shown in Fig. 1 is considered “a force main”) and the wastewater stream flows through the force main (“direct water…through a pipe) (see C2/L66-68) and wherein prior to the step of directing the wastewater stream to the at least one separator, the method comprises directing the wastewater stream to at least one holding tank (Fig. 1, holding tank 16 (Fig. 1, catch basin 16); see C2/L60-65).

	Regarding claim 9, Steadman teaches the method of claim 8, wherein the step of directing the wastewater stream to the at least one separator further comprises: 
	drawing in the wastewater stream and transferring the drawn in wastewater stream to the at least one separator using at least one intake (Fig. 1, at least one intake 24 (Fig. 1, inlet piping 24); see C3/L1-5), the at least one intake being fluidly connected to the at least one separator and the holding tank (see Fig. 1 of “intake fluidly connected to…”).

	Regarding claim 12, Steadman teaches a system (see Fig. 1 of system and see Entire Abstract) for treating a wastewater stream at an intermediate location in a sewer system, the wastewater stream including at least a floating waste component and an aqueous component (“ 
	at least one intake (Fig. 1, intake 24 (Fig. 1, inlet piping 24); see C3/L1-5) fluidly connected to the intermediate location (any location (such as any pipe 23, 26 or basin 16, 22 or any location connected to pipe 23 or sloping surface 12) that is fluidly connected to the intake is considered the “intermediate location”, see Fig. 1) for drawing in and transferring the wastewater stream from the intermediate location (the intake of Steadman is capable of “for drawing in…from the intermediate location”, see C3/L1-5); 
	at least one separator (Fig. 1, separator 10 (Fig. 1, tank 10); see C2/L58-61); 
	fluidly connected to the at least one intake (see Fig. 1) and configured to receive the wastewater stream from the at least one intake (“inlet piping directs contaminated water to the storage tank”) (see C3/L1-5), the at least one separator being further configured to separate the floating waste component from the aqueous component (“separating water and hydrocarbon fuels from contaminated water”) (see C6/L17-20); 
	a floating waste discharge outlet (Fig. 5, outlet 62 (Fig. 5, manway 62); see C4/L13-20) configured to receive the separated floating waste component (“manway…for emptying the contents from the vessel”) (see C4/L20-25); and
	 an aqueous discharge outlet (Fig. 1, outlet 26 (Fig. 1, discharge pipe 26); see C3/L1-5) configured to receive the separated aqueous component (“directs water collected from the tank”) (see C3/L1-5).

	Regarding claim 13, Steadman teaches the system of claim 12, wherein the at least one intake is a pipe (“inlet piping”) (see C3/L1-5).

	Regarding claim 14, Steadman teaches the system of claim 12, wherein the at least one separator is a sealed vessel (see Fig. 2) which is sized, shaped and positioned relative to the at 

	Regarding claim 15, Steadman teaches the system of claim 14, wherein the flow path begins at about an upper end of the sealed vessel (see Fig. 5 of “flow path…at about an upper end…”) and ends at about a lower end of the sealed vessel (the separator of Steadman has a closed bottom therefore suggests “flow path…ends at about a lower end…”) and the wastewater stream is introduced into the sealed vessel through the upper end and flows slowly downwards towards the lower end (“the wastewater stream is introduced….and flows slowly downwards…” will inherently occur because the structure of Steadman is the same as the claimed invention).
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform. When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

	Regarding claim 16, Steadman teaches the system of claim 14, wherein the floating waste discharge outlet and the aqueous discharge outlet are formed on the sealed vessel (see Fig. 5).

	Regarding claim 22, Steadman teaches a system (see Fig. 1 of system and see Entire Abstract) for treating a wastewater stream within a containment area, the wastewater stream including at least a floating waste component and an aqueous component (“for treating… at least a floating waste component and an aqueous component” is recited as an intended use), the system comprising: 

	at least one separator (Fig. 1, separator 10 (Fig. 1, tank 10); see C2/L58-62) fluidly connected to the at least one intake (see Fig. 1) and configured to receive the wastewater stream from the at least one intake (“inlet piping directs contaminated water to the storage tank”) (see C3/L1-5), the at least one separator being further configured to separate the floating waste component from the aqueous component (“separating water and hydrocarbon fuels from contaminated water“) (see C6/L17-20); 
	a floating waste discharge outlet (Fig. 5, outlet 62 (Fig. 5, manway 62); see C4/L13-20) configured to receive the separated floating waste component (“manway…for emptying the contents from the vessel”) (see C4/L20-25); and 
	an aqueous discharge outlet (Fig. 1, outlet 26 (Fig. 2, discharge pipe 26); see C3/L1-5) configured to receive the separated aqueous component (“discharge pipe directed water collected from tank”) (see C3/L1-5).

	Regarding claim 23, Steadman teaches the system of claim 22, wherein the wastewater stream is a mixture of oil and water (the system of Steadman is capable of using “mixture of oil and water”, see C1/L8-11).

	Regarding claim 24, Steadman teaches the system of claim 23, wherein the floating waste component is oil and the aqueous component is water (the system of Steadman is capable of using “mixture of oil and water”, see C1/L8-11). 

Claims 12, 17 & 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Batten (USPN 5,405,538).
	Regarding claim 12, Batten teaches a system (see Fig. 1 of system; see Entire Abstract) for treating a wastewater stream at an intermediate location in a sewer system, the wastewater stream including at least a floating waste component and an aqueous component (“for treating…at least a floating waste component and an aqueous..” is recited as an intended use), the system comprising: 
	at least one intake (Fig. 1, intake 16) fluidly connected to the intermediate location (any location (any pipe 12 or tank 10, etc.) fluidly connected to the intake is considered the intermediate location) for drawing in and transferring the wastewater stream from the intermediate location (the inlet pipe of Batten is capable of “for drawing in…”); 
	at least one separator (Fig. 1, separator 24 (Fig. 1, transfer tank 24); see C4/L3-5) fluidly connected to the at least one intake (Fig. 1, intake 16) and configured to receive the wastewater stream (see Fig. 1 of intake configured to receive wastewater stream since it is below the water level) (“draws grease into inlet”) (see C4/L5-10) from the at least one intake, the at least one separator being further configured to separate the floating waste component from the aqueous component (the transfer tank of Batten is configured to separate the floating waste component with pipe 36 from the aqueous component with pipe 26; see C3/L63-65 and C4/L5-10); 
	a floating waste discharge outlet (Fig. 2, outlet 36 (Fig. 2, grease discharge pipe 36); see C3/L63-66) configured to receive the separated floating waste component (“grease is forced out”) (see C4/L19-22); and 
	an aqueous discharge outlet (Fig. 2, outlet 26 (Fig. 2, water transfer tube 26); see C3/L43-45) configured to receive the separated aqueous component (“move the water through”) (see C4/L5-10).  



	Regarding claim 19, Batten teaches the system of claim 12, wherein the intermediate location is a force main (the inlet pipe 12 shown in Fig. 2 is considered a “force main”) and wherein the wastewater stream flows through the force main (“mixture of grease and water”) (see C3/L17-22).  

	Regarding claim 20, Batten teaches the system of claim 19 further comprising a holding tank (Fig. 2, holding tank 10 (Fig. 2, tank 10); see C4/L16-20) located between the force main and the at least one separator (see Fig. 1 of holding tank 10 between force main 12 and separator 24) and wherein the holding tank is configured to receive the wastewater stream flowing through the force main (see Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Steadman (USPN 5,204,000) in view of Usher (US 2014/0083950).
	Regarding claim 4, Steadman teaches the method of claim 3.
	Steadman does not teach wherein the drawing in and transferring steps are performed under vacuum.  
	In a related field of endeavor, Usher teaches a method and apparatus to separate oil from water (see Entire Abstract) comprising steps of drawing in and transferring performed under vacuum (see ¶17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Steadman to incorporate the drawing in and transferring steps under vacuum as taught by Usher because one of ordinary skill in the art would have an expectation of success of feeding a mixture into a separator (Usher, see ¶16 & ¶17). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding claim 5, Steadman and Usher teach the method of claim 4 further comprising fluidly connecting the at least one intake to the at least one separator through at least one vacuum unit and activating the at least one intake through the at least one vacuum unit to perform the 

	Regarding claim 10, Steadman teaches the method of claim 9. 
	Steadman does not teach wherein the drawing in and transferring steps are performed under vacuum.  
	In a related field of endeavor, Usher teaches a method and apparatus to separate oil from water (see Entire Abstract) comprising steps of drawing in and transferring performed under vacuum (see ¶17). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Steadman to incorporate the drawing in and transferring steps under vacuum as taught by Usher because one of ordinary skill in the art would have an expectation of success of feeding a mixture into a separator (Usher, see ¶16 & ¶17). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

	Regarding claim 11, Steadman and Usher teach the method of claim 10 further comprising fluidly connecting the at least one intake to the at least one separator through at least one vacuum unit and activating the at least one intake through the at least one vacuum unit to perform the drawing in and transferring steps (Usher, the skimmer 12 and vacuum pump18 are considered the “vacuum unit”, said vacuum unit is fluidly connected to intake pipe 14 (Fig. 2, hose line 14) to perform the drawing and transferring steps; see ¶16 & ¶17).

Claims 7 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Steadman (USPN 5,204,000) in view of Paoluccio (USPN 5,573,349).
	Regarding claim 7, Steadman teaches the method of claim 1.
	Steadman does not teach wherein the intermediate location is a lift station and the wastewater stream is located within the lift station.
	In related field of endeavor, Paoluccio teaches an apparatus (see Entire Abstract) comprising a lift station (Fig. 3, lift station 21A (Fig. 3 main catch basin 21A); see C6/L21-26) (said main catch basin apparatus is considered a “lift station” because it is station or location having means for lifting fluid, see C6/L21-26) and a wastewater stream is located within a lift station (“storm water run-off”) (see C5/L25-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Steadman such that the apparatus includes a lift station as taught by Paoluccio because it is desirable to connect to a drainage system (Steadman, see C2/L65-68). 

	Regarding claim 18, Steadman teaches the system of claim 12.
	Steadman does not teach wherein the intermediate location is a lift station and wherein the wastewater stream is located within the lift station. 
	In related field of endeavor, Paoluccio teaches an apparatus (see Entire Abstract) comprising a lift station (Fig. 3, lift station 21A (Fig. 3 main catch basin 21A); see C6/L21-26) (said main catch basin apparatus is considered a “lift station” because it is station or location having means for lifting fluid, see C6/L21-26) and a wastewater stream is located within a lift station (“storm water run-off”) (see C5/L25-30).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Steadman such that the apparatus includes a lift station . 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Batten (USPN 5,405,538) in view of Batten (USPN 5,492,619, hereinafter referred to as ‘619).
	Regarding claim 21, Batten teaches the system of claim 20, wherein the at least one intake is located within the holding tank (see Fig. 1). 
	Batten does not teach the separator within the holding tank. 
	In a related field of endeavor, ‘619 teaches a grease system (see Entire Abstract) wherein a separator (Fig. 1, separator 34 (Fig. 1, grease storage container 34); see C3/L1-6) (said container of ‘619 is considered a separator since it is separates a portion of grease from wastewater stream) is located within a holding tank (see Fig. 1). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to rearrange the separator Batten by rearranging said separator within a holding tank as taught by ‘619 because said configuration is a mere rearrangement of parts. The mere rearrangement of parts, without any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA1950) (see MPEP § 2144.04).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Steadman (USPN 5,204,000) in view of Swift (USPN 7,314,549). 
	Regarding claim 25, Steadman teaches the system of claim 22.
	Steadman does not teach wherein the containment area is a separation tank. 
	In a related field of endeavor, Swift teaches a storm water interceptor wherein the containment area (Fig. 2, containment area 10 (Fig. 2, treatment tank 10); see C3/L40-55) is a separation tank (“primary treatment tank which acts to separate large debris) (see C5/L10-15). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        





/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778